

116 HR 4840 RH: Casa Grande Ruins National Monument Boundary Modification Act of 2020
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 536116th CONGRESS2d SessionH. R. 4840[Report No. 116–652]IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. O'Halleran (for himself, Mr. Gosar, Mrs. Kirkpatrick, Mr. Schweikert, Mr. Stanton, Mrs. Lesko, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 15, 2020Additional sponsor: Mr. GrijalvaDecember 15, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on October 23, 2019A BILLTo modify the boundary of the Casa Grande Ruins National Monument, and for other purposes.1.Short titleThis Act may be cited as the Casa Grande Ruins National Monument Boundary Modification Act of 2020.2.FindingsCongress finds that—(1)Casa Grande Ruin Reservation was—(A)set aside on March 2, 1889;(B)proclaimed as the first archeological preserve in the Untied States on June 22, 1892; and(C)redesignated as Casa Grande Ruins National Monument on August 3, 1918;(2)Casa Grande Ruins National Monument protects one of the finest architectural examples of 14th Century Hohokam culture in the American Southwest known to early Spanish explorers as the Great House;(3)Casa Grande is only part of the story of this ancient town that may have covered 2 square miles; and(4)recent surveys and research have determined that the area of the Great House and the village surrounding it extends beyond the existing boundary of the Casa Grande Ruins National Monument.3.DefinitionsIn this Act:(1)BIA landThe term BIA land means the approximately 7.41 acres of Federal land administered by the Bureau of Indian Affairs, to be transferred to the administrative jurisdiction of the National Park Service, as generally depicted on the map.(2)BLM land parcel AThe term BLM land Parcel A means the approximately 3.8 acres of Federal land administered by the Bureau of Land Management, for which administrative jurisdiction is to be transferred to the National Park Service, as generally depicted on the map.(3)BLM land parcel BThe term BLM land Parcel B means the approximately 3.7 acres of Federal land administered by the Bureau of Land Management for which administrative jurisdiction is to be transferred to the Bureau of Indian Affairs, as generally depicted on the map.(4)MapThe term map means the map entitled Casa Grande Ruins National Monument Proposed Boundary Adjustment, numbered 303/120,734B, and dated June 2020.(5)MonumentThe term Monument means the Casa Grande Ruins National Monument in the State.(6)NPS landThe term NPS land means the approximately 3.5 acres of Federal land administered by the National Park Service, for which administrative jurisdiction is to be transferred to the Bureau of Indian Affairs, as generally depicted on the map.(7)SecretaryThe term Secretary means the Secretary of the Interior.(8)StateThe term State means the State of Arizona.4.Acquisition and transfer of administrative jurisdiction of lands(a)Acquisition of landsThe Secretary may acquire by donation, exchange, or purchase with donated or appropriated funds from willing owners only, lands or interests in land generally depicted on the map as State land or private land, to be administered as part of the Monument.(b)Transfer of administrative jurisdiction(1)WithdrawalThe BIA land, BLM land parcel A and BLM land parcel B are withdrawn from—(A)all forms of entry, appropriation, and disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing and geothermal leasing laws and mineral materials laws.(2)Transfer of administrative jurisdiction(A)BLM land parcel AAdministrative jurisdiction over the BLM land parcel A is transferred from the Bureau of Land Management to the National Park Service.(B)BLM land parcel BAdministrative jurisdiction over BLM land parcel B is transferred from the Bureau of Land Management to the Bureau of Indian Affairs.(C)BIA landAdministrative jurisdiction over the BIA land is transferred from the Bureau of Indian Affairs to the National Park Service.(D)NPS landAdministrative jurisdiction over the NPS land is transferred from the National Park Service to the Bureau of Indian Affairs.(c)Administration; boundary modificationUpon acquisition or transfer of land or an interest in land pursuant to subsection (a), and with respect to the lands transferred by subsection (b), the Secretary shall—(1)administer any acquired land or interest in land, and transferred to the administrative jurisdiction of the National Park Service, as part of the Monument, in accordance with the laws generally applicable to units of the National Park System, including applicable provisions of division A of subtitle I of title 54, United States Code; and(2)modify the boundary of the Monument to reflect the transfers of lands, and any acquired lands or interests in lands.(d)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service, U.S. Department of the Interior.(e)CompensationExcept in a case in which land or an interest in land is acquired by donation, as consideration for the acquisition of land or an interest in land under subsection (a), the Secretary shall—(1)pay fair market value for such lands; or(2)convey to the State convey to the State or private land owner, as applicable, Federal land or an interest in Federal land of equal value located in the State.5.Administration of State trust landsThe Secretary may enter into an agreement with the State to provide for cooperative management by the Secretary and the State of the approximately 200 acres of State land, as generally depicted on the map.December 15, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed